
	

114 HR 1023 PCS: Small Business Investment Company Capital Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 148114th CONGRESS
		1st Session
		H. R. 1023
		IN THE SENATE OF THE UNITED STATES
		July 14, 2015Received; read twice and placed on the calendarAN ACT
		To amend the Small Business Investment Act of 1958 to provide for increased limitations on leverage
			 for multiple licenses under common control.
	
	
 1.Short titleThis Act may be cited as the Small Business Investment Company Capital Act of 2015. 2.Increased limitations on leverage for multiple licenses under common controlSection 303(b)(2)(B) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended by striking $225,000,000 and inserting $350,000,000.
		
	Passed the House of Representatives July 13, 2015.Karen L. Haas,Clerk
	July 14, 2015Received; read twice and placed on the calendar
